UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1615


THOMAS W. LOVEGROVE,

                    Plaintiff - Appellant,

             v.

BROCK & SCOTT, PLLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:16-cv-00418-HCM-LRL)


Submitted: September 28, 2017                                 Decided: October 11, 2017


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant. Terry C. Frank, Benjamin A. Wills,
KAUFMAN & CANOLES, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas W. Lovegrove appeals from the district court’s orders: (1) dismissing his

complaint asserting claims under the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692a(e) (2012), and fraud; and (2) denying his motions for reconsideration, Fed. R.

Civ. P. 59(e) and for leave to file an amended complaint. We have reviewed the record

included on appeal, as well as the parties’ briefs, and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lovegrove v. Brock &

Scott, PLLC, No. 2:16-cv-00418-HCM-LRL (E.D. Va. Jan. 17, 2017; Apr. 6, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2